BRETT, Judge,
specially concurring:
I am compelled to agree with Judge Bus-sey that appellant's conduct certainly fell within the bounds of this Court’s statement in Johnson, supra. Appellant’s conduct certainly disturbed the court’s business, when he agreed to the withdrawal of the court-appointed counsel; and then, when he appeared in court without his case file. In short, appellant was knowingly or unknowingly attempting to control the court’s docket. Notwithstanding the fact that appellant had been in the practice of law for little over two years, he should have known that the granting of his motion for continuance was a matter within the court’s discretion. Knowing that the court might deny the motion, he should have also known that the trial would proceed if the motion was denied. If he didn’t know that fact at the time of this trial, he certainly will know it in the future.
Insofar as this Court is modifying the jail sentence to five days, I feel compelled to concur in this decision. However, I admonish appellant that he may consider the provisions of 22 O.S.1981, § 994, for a suspension of that portion of his sentence. However, I presume that action will depend upon appellant’s properly purging his contempt to the satisfaction of the trial court. I see little to be gained by the jail sentence and believe the fine will serve the same purpose.